Citation Nr: 1241487	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-21 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for prostate cancer and post-operative residuals.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran retired from the Air Force in January 1979 after 21 years of active service beginning in November 1957.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A veteran who served in the Republic of Vietnam (RVN) during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307 (2012).  "Service in Vietnam" includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 (2012).  

With respect to service-connection claims involving claimed herbicide agent exposure as a result of service in Vietnam, prostate cancer may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2012). 

The Veteran maintains that service connection is warranted for prostate cancer as a result of exposure to Agent Orange in the RVN.  The Board notes that the Veteran was diagnosed as having prostate cancer in 1994 and underwent prostatectomy.  The question which remains is whether the Veteran was physically present in the RVN during the Vietnam era.  

His service personnel records confirm that he was stationed at Nakhon Phanom RTAFB, Thailand from February 1970 to February 1971.  Service in Thailand is not included in the above presumptive provisions. 

The Board first recognizes that the Veteran was awarded the Vietnam Service Medal (VSM).  This medal, however, was awarded to all members of the Armed Forces of the United States serving in Vietnam and contiguous waters or airspace above, as well as to those who served in Thailand, Laos, or Cambodia in direct support of operations in Vietnam.  See Manual of Military Decorations and Awards, 6-1 (Department of Defense Manual 1348.33-M, July 1990).  Therefore, receipt of the VSM is not per se verification of service in Vietnam. 

The Veteran contends that he was actually in Vietnam including while on temporary duty assignment during a flight stopover.  He reported the length of the stop was five to six hours.

The Veteran submitted a Statement in Support of Claim dated in May 2009 in which he reported that in October 1970 while en route to the Philippines, his plane landed at Tan Son Nhut, Saigon, RVN for an unknown reason.  The Veteran stated that the plane arrived in Tan Son Nhut, RVN late morning and departed several hours later.  

In support of his claim, the Veteran submitted a military pay history record which notes a combat zone exemption in April 1970.  The Veteran also submitted a request and authorization for TDY for 10 days beginning approximately April 17, 1970, to attend "13 AF Budget Conference."  The itinerary indicates that the Veteran was to travel from Nakhon Phanom RTAFB Thailand to John Hay AB in the Philippines and back to RTAFB.    

The Board notes that a request to the National Personnel Records Center (NPRC) for verification of Vietnam service yielded a response that the NPRC was unable to determine whether the Veteran had in-country service in Vietnam.  In addition, the RO has attempted to ascertain whether the Veteran had any period of service in Vietnam through the Joint Services Records Research Center (JSRRC).

Since JSRRC submitted their formal finding regarding the Veteran's exposure to herbicides, the Request for Authorization for Temporary Duty has been associated with the claims file.  
 
After review of the record, the Board believes that official unit histories for the Veteran's unit could prove useful in determining whether he may have been in Vietnam and that the April 1970 Tan San Nhut stopover could possibly be verified by the passenger manifest on his flight from RTAFB Thailand to John Hay Air Base in the Philippines.  There is no indication that such records have been requested. 

As such, the Board finds that further development of the evidence is necessary, requiring the gathering of records and further investigation.  In addition, the duty to assist includes obtaining records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  An attempt should be made to obtain the unit histories for the Veteran's unit, travel vouchers, passenger manifests, and all TDY (temporary duty) orders for April 1970 from the Air Force Personnel Center (AFPC) at Randolph Air Force Base, Texas, the Defense Finance and Accounting Service (DFAS), the Air Force Historical Research Agency, and/or other appropriate records repository, as deemed necessary.  

2.  JSRRC should again be provided the appropriate information showing service dates, duties, and units of assignment, and copies of the Veteran's statements pertaining to TDY service in April 1970. 

All efforts to obtain these records should continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  To the extent that attempts to obtain any of these records are unsuccessful, the claims file should contain documentation of the attempts made.  The Veteran and his representative must also be informed of the negative results and given the opportunity to secure the records. 

2.  The JSRRC should be requested to determine, if possible, whether or not any flights carrying personnel from Nakhon Phanom RTAFB in Thailand to John Hay Air Base in the Philippines between April 17 and 27, 1970, stopped en route in Vietnam, and if so, whether the Veteran is listed as a passenger. 

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


